                                          Case 4:20-cv-05200-JSW Document 70 Filed 03/05/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        PEOPLE OF THE STATE OF
                                   7    CALIFORNIA, et al.,                              Case No. 4:20-cv-05200-JSW

                                   8                 Plaintiffs,
                                                                                         CLERK'S NOTICE CONTINUING
                                   9           v.                                        HEARING ON MOTIONS FOR
                                                                                         SUMMARY JUDGMENT
                                  10    THE OFFICE OF THE COMPTROLLER
                                        OF THE CURRENCY, et al.,                         Re: Dkt. Nos. 37, 44
                                  11
                                                     Defendants.
                                  12
Northern District of California
 United States District Court




                                  13                YOU ARE HEREBY NOTIFIED that on May 7, 2021 at 9:00 a.m., the

                                  14         HONORABLE JEFFREY S. WHITE will conduct the Motions for Summary Judgment

                                  15         previously noticed for March 19, 2021, in this matter.

                                  16   Dated: March 5, 2021
                                                                                      Susan Y. Soong
                                  17                                                  Clerk, United States District Court
                                  18

                                  19
                                                                                      By: ________________________
                                  20                                                  Jennifer Ottolini, Deputy Clerk to the
                                                                                      Honorable JEFFREY S. WHITE
                                  21                                                  jswcrd@cand.uscourts.gov
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
